DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states that the plurality of valves are passive valves. However, as amended, parent claim 1 states that the plurality of valves are piezoelectrically driven 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US PG Pub 2017/0122298) in view of Lemke et al. (herein Lemke) (US PG Pub 2013/0186078) in further view of Kamitani et al. (herein Kamitani) (US PG Pub 2015/0060012)Regarding Claims 1 and 17:In Figures 15-18, Asai discloses a fluid system (microfluidic device 41d using fluid conveyance device 1d, see paragraph [0277]), produced by an integrating method (a method of integrating plural elements on a substrate 29, see paragraph [0277]) the fluid system (41d) comprising: a fluid active region (region from liquid storages 42d and 42e to discharger 47d) comprising at least one fluid-guiding unit (pumps 43e and 43f) , wherein the at least one fluid-guiding unit (43e, 43f) is enabled under control to transport fluid to be discharged out through at least one outlet aperture (discharger 47d); a fluid channel (channel for fluid from liquid storages 42d and 42e to discharger 47d, henceforth referred to as FC) in communication with the at least one outlet aperture (47d) of the fluid active region (as seen in Figure 16), and having plural branch .  
Asai discloses that the at least one fluid guiding units (pumps 43e and 43f) are driven by shape-memory alloy wires (see paragraph [0278]) and hence fails to disclose that these fluid guiding units are piezoelectric pumps. However, in paragraph [0005] Asai discloses that these pumps may be actuated by a piezoelectric actuator. Thereby it can be seen that piezoelectric actuators are suitable to drive pumps of the type disclosed by Asai.
Furthermore, in Figures 1-10, Kamitani discloses a similar fluid system (10) that comprises at least one fluid guiding unit (101) that is a piezoelectric pump (101, see Figures 2 and 4) including an inlet plate (96), a substrate (91), a resonance plate (51, see Figure 4), an actuating plate (41), a piezoelectric element (42) and an outlet plate (54), which are stacked on each other sequentially (as seen in Figures 2 and 4, these elements are stacked on each other sequentially).Hence, based on the evidence provided by Asai that the fluid guiding unit may be driven piezoelectrically and the teachings of Kamitani, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Asai’s fluid guiding units (43e, 43f) with piezoelectric pumps of the type disclosed by Kamitani, since doing so would constitute a simple substitution that would yield predictable results. Regarding Claim 2:In Figures 15-18, Asai discloses a fluid system (41d), wherein the at least one fluid-Regarding Claim 3:In Figures 15-18, Asai discloses a fluid system (41d), wherein the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units (43e and 43f), and the plural fluid-guiding units are connected with each other and disposed in a parallel arrangement to transport the fluid (connected in parallel as shown in Figure 16).Regarding Claim 4:In Figures 15-18, Asai discloses a fluid system (41d), wherein the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units (43e, 43f or 44e), and the plural fluid-guiding units are connected with each other and disposed in a serial-and-parallel arrangement to transport the fluid (pumps 43e and 43 are connected in parallel and these pumps are then connected in series to 44e). Regarding Claim 5:In an alternative embodiment shown in Figure 12, Asai discloses a fluid system (41c, substantially similar to embodiment discussed in the rejection of claim 1 above and so not discussed in detail here wherein reactor 44d would form the convergence chamber), wherein the at least one fluid-guiding unit of the fluid active region comprises plural Regarding Claim 10:In Figures 15-18, Asai discloses a fluid system (41d), wherein the plurality of valves are active valves (valves 45k and 45l are driven by shape memory alloy actuators controlled by  a valve controller 11d and are therefore active valves, see paragraph [0290]). Regarding Claim 11:In Figures 15-18, Asai discloses a fluid system (41d), wherein the open/closed states of the plurality of valves (45k, 45l are controlled by a controller (controlled by valve controller 11d), see paragraph [0290]).Regarding Claim 12:In Figures 15-18, Asai discloses a fluid system (41d), wherein the controller (11d) and the at least one fluid guiding unit are made by a system-in-package manner to form an integrated structure (all elements are integrated on a flow channel substrate 29 that forms the package, see paragraph [0277]). Regarding Claims 14-16:In Figures 15-18, Asai discloses a fluid system (41d), wherein the plural branch channels (various branch channels between discrete elements of the system) are connected with each other and disposed in a serial arrangement (for example, a first branch channel between the storage 42d to the reactor 44e is connected in series to the branch channel from the reactor to the valve 45l) (per claim 14)  or parallel arrangement (for example, the branch channel carrying valve 45k is parallel to the branch channel . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US PG Pub 2017/0122298) in view of Lemke et al. (herein Lemke) (US PG Pub 2013/0186078) in view of Kamitani et al. (herein Kamitani) (US PG Pub 2015/0060012) in further view of Hoisington (US Patent No. 5,757,400) 
Asai as modified by Lemke and Kamitani substantially discloses all the claimed limitations but fails to disclose the plural fluid-guiding units disposed in a honeycomb arrangement.However, in Figure 3, Hoisington discloses that fluid guiding units (inkjets 40) can be arranged in a honeycomb arrangement (hexagonal pattern to form a matrix is advantageous since it provided convenient access between adjacent columns of ink jets, see column 2, lines 29-31). Hence, based on Hoisington’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have rearranged Asai’s fluid guiding units to be in a honeycomb pattern (as taught by Hoisington) in order to provide convenient access between adjacent columns of said fluid guiding units.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US PG Pub 2017/0122298) in view of Lemke et al. (herein Lemke) (US PG Pub 2013/0186078) in view of Kamitani et al. (herein Kamitani) (US PG Pub 2015/0060012) in further view of Hartmann et al. (herein Hartmann) (US PG Pub 2009/0268548)Asai as modified by Lemke and Kamitani substantially discloses all the claimed limitations but is silent regarding whether the branch channel lengths and widths are preset (per claims 8-9).However, in paragraph [0102], Hartmann discloses that channel size can be adjusted as needed in order to alter the volume of fluid being delivered. This establishes that the length and width of the branch channels affect the delivery volume, thereby establishing these variables as result effective variables. It would have been obvious to one having ordinary skill in the art at the time the invention was made to preset the lengths and widths of the plural branch channels to achieve a predetermined delivery volume, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US PG Pub 2017/0122298) in view of Lemke et al. (herein Lemke) (US PG Pub 2013/0186078) in view of Kamitani et al. (herein Kamitani) (US PG Pub 2015/0060012) in further view of Takahashi et al. (herein Takahashi) (US PG Pub 2011/0127459)Asai as modified by Lemke discloses that the plurality of valves are active valves and therefore fails to disclose that the valves are passive. However, in paragraph [0055] Takahashi discloses a microvalve (multiple embodiments) that are effective as a passive valve or as an active valve. Hence, based on Takahashi’s teachings, it would have been obvious to one of ordinary . 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746